Affirmed and Memorandum Opinion filed June 25, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-12-00739-CR

                      EX PARTE SALVADOR A. RAMOS


                     On Appeal from the 179th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1265117-A

                 MEMORANDUM                     OPINION


      This appeal is from the denial of an application for writ of habeas corpus
based on Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284
(2010). In three issues on appeal, appellant contends the trial court erred denying
relief. We affirm.

                                Habeas Corpus Review

      We generally review a trial court’s decision on an application for habeas
corpus under an abuse of discretion standard of review. See Ex parte Garcia, 353
S.W.3d 785, 787 (Tex.Crim.App. 2011). An applicant seeking post-conviction
habeas corpus relief bears the burden of establishing by a preponderance of the
evidence that the facts entitle him to relief. Ex parte Richardson, 70 S.W.3d 865,
870 (Tex.Crim.App. 2002). We consider the evidence presented in the light most
favorable to the trial court’s ruling. Kniatt v.. State, 206 S.W.3d 657, 664
(Tex.Crim.App. 2006). This deferential review applies even when the trial court’s
findings are implied rather than explicit and based on affidavits rather than live
testimony. Ex parte Wheeler, 203 S.W.3d 317, 325–26 (Tex.Crim.App. 2006).

                               Ineffective Assistance Review

      Appellant based his habeas corpus application on a denial of the effective
assistance of counsel, which he argued rendered his plea involuntary. To establish
ineffective assistance of counsel, a criminal defendant must prove by a
preponderance of the evidence that (1) his trial counsel’s representation was
deficient in that it fell below the standard of prevailing professional norms and (2)
there is a reasonable probability that, but for counsel’s deficiency, the result of the
proceeding would have been different. See Strickland v. Washington, 466 U.S.
668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Salinas v. State, 163 S.W.3d
734, 740 (Tex.Crim.App. 2005).

      When a defendant claims his plea was involuntary due to ineffective
assistance of counsel, the defendant must show (1) counsel’s advice with respect to
the plea offer did not fall within the wide range of competence demanded of
attorneys in criminal cases; and (2) there is a reasonable probability that, but for
counsel’s deficient performance, the defendant would not have accepted the offer
and pleaded guilty or nolo contendere and would have insisted on going to trial.
See Ex parte Moussazadeh, 361 S.W.3d 684, 690-91 (Tex.Crim.App. 2012). An



                                          2
applicant seeking habeas corpus relief on the basis of an involuntary plea must
prove his claim by a preponderance of the evidence. Kniatt, 206 S.W.3d at 664.

       Appellant claims that he would not have pled guilty had he been provided
with accurate information about the immigration consequences. When the law is
not succinct and straightforward, a defense attorney need only advise a noncitizen
client that pending criminal charges may carry a risk of deportation. Padilla, 130
S. Ct. at 1483. If a deportation consequence is truly clear, such as when the client
is subject to automatic deportation, the duty to give correct advice is equally clear,
and constitutionally competent counsel must advise the client accordingly. Id. at
1478, 1483. The defendant must prove, by a preponderance of the evidence, that
there is a reasonable probability that, but for counsel’s advice, he would not have
pleaded guilty and would have insisted on going to trial. Ex parte Ali, 368 S.W.3d
827, 835 (Tex.App.—Austin 2012, pet. ref’d). Further, the defendant must show
that a decision to reject the plea bargain would have been rational under the
circumstances. Padilla, 130 S. Ct. at 1485.

                                             Analysis

       In his application1, appellant claimed he “was never advised by his counsel
of any immigration consequences associated with his plea.” Appellant asserted he
was deprived of effective assistance of counsel based on his attorney’s failure to
investigate the immigration consequences of his plea.




       1
         For purposes of this opinion, we assume, without deciding, that the application was
properly verified. See Tex. Code Crim. Proc. art.11.14(5) and Ex parte Rendon, 326 S.W.3d 221
(Tex.Crim.App. 2010)

                                             3
      Defense counsel filed an affidavit averring:

      I had Mr. Ramos sign an admonishment statement which I have
      already provided to the District Attorney’s Office. Mr. Ramos signed
      the admonishment and was also provided a verbal admonishment. I
      thoroughly informed him that as a result of his plea he would be
      facing the possibility of deportation. Mr. Ramos was concerned about
      going to trial because he was not pleased with the term of probation if
      he decided to plead guilty to the offense. In addition, he was
      concerned about the financial burden that trying the case would place
      on his family. Once I provided this information to him he asked for
      further clarification of how it would affect his immigration status. I
      told him that it would affect him in that when he went to renew his
      green card he would not be able to do so, or that if he ever traveled
      outside the country he would be prevented from reentering, or that if
      he was ever arrested he would be detained by immigration. He then
      asked if there was a waiver for this crime. I informed him that there
      was no waiver. . . . I clearly remember thoroughly and specifically
      admonishing him of the immigration consequences and that the
      moment the plea was accepted, the Judge further admonishing him of
      the same. Mr. Ramos witness one if not two of his friends/relatives be
      deported for the same offense they were all charged with the night
      they were arrested prior to the entry of his guilty plea. As such, Mr.
      Ramos’ allegation that he was not properly admonishment and that he
      was aware of the consequences to the crime to which he declared
      himself before the Court to be guilty of is absurd.


      The record contains a written admonishment signed by appellant the same
day his plea was entered. The admonishment states:

                   Immigration Consequences to Plea of Guilty
      It has been explained to me, and I fully understand that this plea of
      guilty . . . could result in not only the loss of my legal status in the
      United States but also my deportation because I am not a United
      States Citizen.
      I fully understand the immigration consequences to pleading guilty to
      the offense above and choose to plead guilty willingly,
      knowledgeably, and voluntarily.

                                         4
       The record demonstrates appellant was advised his plea of guilty might
result in deportation. Because appellant pled guilty to attempted robbery, a third
degree felony, he was subject to automatic deportation.2 Accordingly, defense
counsels admonitions were inadequate. See Ex parte Murillo, 389 S.W.3d 922,
926 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (plea counsel performs
deficiently if he mentions the possibility of deportation when the relevant
immigration provisions are presumptively mandatory). Accordingly, we find the
first prong of Strickland satisfied.

       However, appellant has not established that he was prejudiced by counsel’s
deficiency. Appellant was charged with robbery by bodily injury, a first degree
felony. In exchange for his plea of guilty, the charge was reduced to the third-
degree felony offense of attempted robbery and adjudication was deferred. The
possible range of punishment was thereby reduced from confinement for five to 99
years or life, to confinement for two to ten years, in the event appellant failed to
successfully complete community supervision.               Defense counsel averred that
appellant was concerned about going to trial and the financial burden it would
place on his family.

       The record does not establish a reasonable probability that, but for counsel’s
deficient performance, appellant would have rejected the plea agreement and
insisted on going to trial. Because appellant has not satisfied the second prong of
Strickland, we find the trial court did not abuse its discretion in denying his


       2
         See 8 U.S.C. §1227(a)(2)(A)(i) (2006) (“Any alien who--(I)is convicted of a crime
involving moral turpitude committed within five years (or 10 years in the case of an alien
provided lawful permanent resident status under section 1255(j) of this title) after the date of
admission, and (II) is convicted of a crime for which a sentence of one year or longer may be
imposed, is deportable.”).

                                               5
application. Appellant’s issues are overruled and the order of the trial court is
affirmed.3


                                      /s/     William J. Boyce
                                              Justice




Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




       3
          It is unnecessary to address the State’s request to reform the judgment to correct clerical
errors as appellant’s supplemental reply brief acknowledges the trial court has already done so.

                                                 6